ITEMID: 001-22937
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: WALL v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a Swedish national, born in 1944 and living in Stockholm. The respondent Government are represented by their Agent Mrs Eva Jagander, the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 14 June 1996 a social welfare district committee (sociala distriktsnämnden) in Stockholm applied for a compulsory care order regarding the applicant pursuant to the provisions of the Care of Abusers Act (lagen om vård av missbrukare i vissa fall, 1988:870, hereinafter called the 1988 Act). The committee produced and submitted an investigation report of 3 June 1996 from which it appeared inter alia that the applicant had been sober for several years but that during the last two or three years he had often relapsed into serious periodic abuse of alcohol, drinking up to two or three bottles of strong spirits a day. The last period of abuse commenced in October 1995 with intervals of only a few days. During 1995 and the first part of 1996 the applicant had terminated ongoing treatment for his abuse on several occasions and he had been detoxified ten times.
The committee invoked three medical certificates dated 22, 28 and 31 May 1996 respectively, stating, amongst other things, that the applicant declined treatment for his abuse, that there was a risk of psychosis, that his blood pressure had substantially increased due to the abuse causing a risk of acute cerebral bleeding, and that he was in great need of compulsory care under the 1988 Act.
In the medical report of 31 May 1996 it was inter alia stated:
“[The applicant] had been known at the clinic since 1962. He had been admitted to the clinic 14 times since 1979. In addition, he had come to the emergency ward several times but had refused to stay. [The applicant] was in contact with Dr. Malm at the psychiatric ward of the Danderyd Hospital due to his misuse. [The applicant] refused treatment and help. He suffered from high blood pressure, which was substantially increased due to the misuse and caused a risk of acute cerebral bleeding. A test showed signs of liver damage. [The applicant] was in a very destructive phase of misuse, he was very aggressive and there was a risk of psychosis. He was in great need of compulsory care under the 1988 Act.”
The applicant submitted a medical certificate of 16 April 1996 stating notably that compulsory care had had no positive effect on him and that it could rather result in a deterioration of his situation.
On 28 June 1996 the County Administrative Court (länsrätten) of the County of Stockholm held an oral hearing in the presence of the applicant, who opposed the application. He stated that substantial personal setbacks had caused him to resume his abuse. However, his personal situation was stable at the time of the application and he had been sober for ten days at the time of the hearing. He wanted to go to a recreation home in order to eat and do physical exercises.
On 2 July 1996 the County Administrative Court ordered his compulsory care for the following reasons:
“Even considering [the applicant’s] statement that there has been a break in his abuse prior to the oral hearing, the [court] finds that it has been shown that he continuously abuses alcohol and that he is in need of care in order to give up the abuse. It has been ascertained that as a result of the abuse [the applicant] exposes his physical and mental health to serious danger. [The court] also finds that by the abuse [the applicant] imperils his living conditions in other respects; there is particularly a risk that he will be forced out of the labour market. Consequently, he obviously risks having his life destroyed.
As regards the question whether the need for care can be met according to the [1980 Social Services Act] or in any other way, the following is noted. [The court] finds that the measure proposed by [the applicant] himself, a stay at the recreation home [Masersgården], obviously cannot be considered as the care needed in his circumstances. The facts of the case show that attempted voluntary care has failed because [the applicant] has lacked the capacity, and periodically the determination, to undergo care. In view of the history of [the applicant’s] abuse and the very serious abuse he has been addicted to since October 1995, a shorter period of sobriety cannot be considered as having altered the prospects for voluntary care. Nor does [the court] find any other reason to believe there are such prospects. In conclusion, [the court] finds that even if [the applicant] now wants to give up his abuse, the necessary care cannot be ensured voluntarily.
For these reasons [the court] finds that there are grounds for providing [the applicant] with care pursuant to [the 1988 Act]. The application is therefore granted. The care order shall be immediately enforceable.”
On 6 July 1996 at 09.20 the applicant was taken from his home by two police officers. It is in dispute whether he was notified that this would occur beforehand. According to the police records it took forty minutes to bring him to a police custody centre in Stockholm. Shortly thereafter the National Prison and Probation Administration (Kriminalvårdsstyrelsen) brought him to a so-called LVM institution. On arrival at the LVM institution he was placed in a closed ward for the first five days as this was deemed necessary in order for the treatment to commence.
On 11 July 1996 the social welfare committee proposed in accordance with section 27 of the 1988 Act that the applicant be transferred to a care programme at another institution. However, the applicant chose to stay at the LVM institution to begin a programme of the Minnesota model. He lost interest in the programme after a couple of weeks. Thereafter he agreed to a treatment at a care facility centre for alcoholics in the Stockholm area and he was granted leave for two days in order to visit the centre. Subsequently, on 18 August 1996 he absconded.
Having relapsed into drinking, on 4 September 1996 he returned voluntarily to the LVM institution where he was placed in a closed ward until 9 September 1996. He re-absconded three days latter.
In the meantime the applicant had appealed against the care order. He argued that he would be forced out of the labour market if he was not released from the LVM institution. He further maintained that it was unreasonable that, being a socially stable person, he should undergo expensive and unnecessary care. He was not motivated by the intended care and he considered it degrading. He was shocked to be transferred, allegedly handcuffed, by the police on 6 July 1996 to the LVM Institution.
On 17 September 1996 the Administrative Court of Appeal (kammarrätten) in Stockholm held an oral hearing in the absence of the applicant, who at that time twice had failed to attend as summoned. By judgment of 9 October 1996 the appellate court upheld the care order, making the same assessment as the lower court.
Subsequently, the applicant several times returned to and was discharged from the LVM institution in order to participate in treatment, which allowed him to stay in his own home at night. Thus, he was subject to compulsory care during the periods between 18 September and 21 October 1996, between 30 October and 2 December 1996, and finally between 2 and 10 January 1997. Thereafter, he was formally and permanently discharged from the LVM institution.
On 19 March 1997 the applicant appealed against the judgment of 17 September 1996. He invoked the medical certificate dated 16 April 1996. On 12 June 1997 the Supreme Administrative Court (Regeringsrätten) refused leave to appeal.
The relevant provisions of the 1988 Act read as follows:
Section 1
“All care intended to help individual persons to discontinue their abuse of alcohol, narcotics or volatile solvents must be guided by the goals of the public services as defined in section 1 of the Social Service Act (Socialtjänstlagen, 1980:620). Care must be based on respect for the self-determination and privacy of the individual and must as far as possible be designed and conducted in partnership with the individual.”
Section 2
“Care within the social services is supplied to an abuser on a basis of consensus with him, in accordance with the provisions of the Social Service Act. An abuser shall, however, be provided with care regardless of his own consent, subject to conditions defined in this Act (compulsory care).
The content and design of compulsory care are subject to the provisions of the Social Services Act, except where otherwise indicated in this Act.”
Section 3
“Compulsory care shall be aimed at motivating the abuser in such a way that he may be presumed capable of voluntary participation in continuing treatment and capable of receiving support in order to discontinue his abuse.”
Section 4
“A compulsory care order shall be made if any person, as a result of ongoing abuse of alcohol, narcotics or volatile solvents, is in need of care in order to discontinue his abuse and the necessary care cannot be provided under the Social Services Act or in any other way and, as a result of the abuse, he
1. is seriously endangering his physical or mental health.
2. runs an obvious risk of ruining his life, or
3. is liable to inflict serious injury on himself or some person closely related to him...”
Section 5
“Compulsory care orders are made by the County Administrative Court.”
Section 11
“If, following investigation, the social welfare committee finds that there is cause for providing any person with compulsory care, the committee shall apply for such care to the County Administrative Court.
The application shall be accompanied by the investigation report prepared by the committee, and failing some special impediment, a medical certificate regarding the abuser’s current health status.
The court may order a medical examination if the application does not contain a medical certificate or if an examination is needed for some other reason.”
Section 20
“Compulsory care is to be terminated as soon as the purpose of the care has been achieved and, at the latest, when it has been in progress for six months. Care shall be deemed to have commenced when, on account of an immediate care order or compulsory care, the abuser has presented himself at or been taken to an institution as referred to in section 22 or a hospital. Care is terminated by a discharge order under section 25. “
Section 22
“Compulsory care is provided through residential institutions specially intended for the provisions of care under this Act (LVM institutions). An institution of this kind shall be directed by a board of governors appointed by the National Board of Institutional Care (Statens institutionsstyrelse)...
Section 25
“...Decisions concerning admission to and discharge from an LVM institution are made by the person or body in charge of care at the institution...”
Section 26
“The person or body in charge of the care at an LVM institution shall keep the social welfare committee continuously informed of the progress of care and shall consult the committee on all matters of importance...”
Section 27
“The person or body in charge of care at an LVM institution shall, as soon as the care schedule permits, make an order for the inmate to be given the opportunity of leaving the LVM institution for some other form of care.”
Section 29
“If an inmate has resided in an LVM institution for three months without any other form of care materialising, the person in charge of care shall report this fact to the governing body of the institution and indicate the cause.”
Section 30
“The social welfare committee shall make effective efforts to ensure that, after the period of care, the individual obtains housing and employment or education, and also to ensure that he receives personal support or treatment for the permanent discontinuation of his abuse.”
Section 44
“A decision by the person or body in charge of an LVM institution may be contested by the individual person by appeal to the County Administrative Court if the decision refers to ...rejection of a request for discharge...”
Section 45
“The police authority shall render assistance ... at the request of the social committee, to convey a person who is to be provided with care ... to an LVM institution or hospital...”
The relevant provisions of the Social Services Act read as follows:
Section 1
“Public social services shall, on the basis of democracy and solidarity, promote people’s economic and social security, equality of living conditions and active participation in the life of the community.
With due consideration for the responsibility of the individual for his own social situation and that of others, social services shall be aimed at liberating and developing the innate resources of individuals and groups.
Activities shall be based on respect for people’s self-determination and privacy ...”
Section 11
“The social welfare committee shall work for the prevention and counteraction of abuse of alcohol and other addictive substances.
The social welfare committee shall, by means of information supplied to authorities, groups and individual persons and through activation measures, disseminate knowledge concerning the harmful effects of abuse and concerning the help available.
The social welfare committee shall actively ensure that the individual substance abuser receives the assistance and care which he needs in order to overcome his abuse. The committee, acting on the basis of consensus with the individual, shall plan the assistance and care and closely monitor compliance with the plan.”
Section 26 of the Social Services Ordinance (Socialtjänstförordningen) provides that an inmate at an LVM institution may be subjected to care in a closed ward if this is deemed necessary considering the safety of the inmate himself, other inmates or the staff, or if it is found necessary in order to prevent the inmate from absconding or in order to carry out the treatment. Such detention may last for a maximum of two consecutive months.
